DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
Applicant’s filing of a terminal disclaimer on 5/9/2022 with respect to U.S. Pat. No. 10,197,812 to Lu et al. and U.S. Pat. No. 10,690,935 to Lu et al. is acknowledged.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authority for the examiner’s amendment to the title may be found in MPEP §606.01, which states that “[i]f a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by examiner’s amendment.”
Authority for the examiner’s amendment to the claims was given in an interview with Applicant’s representative Daniel McClure (USPTO Reg. No. 38,962) on 5/13/2022 (see attached interview summary).

Claim Amendments
The seventh clause of Claim 1 is amended to change “are alignment” to “are in alignment” as follows:

at least one first sensor which is a Hall sensor, and for determining a relative displacement that has occurred in the first direction between the first sensor and the second magnet via a magnetic field, wherein the magnetic field is varied according to the relative displacement, and the first sensor and the second magnet are in alignment along the first direction;

Amendment to the Title
The title is amended as follows:
-- LENS DRIVING MODULE HAVING FIRST SENSOR AND SECOND MAGNET IN ALIGNMENT --

Allowable Subject Matter
Claims 1-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 1, although the prior art discloses various lens driving modules, including:


    PNG
    media_image1.png
    224
    574
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    193
    576
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    93
    573
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    90
    572
    media_image4.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:

the first sensor and the second magnet are in alignment along the first direction

With respect to Claims 2-23, these claims each depend from Claim 1, and are therefore allowable for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571) 272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872